DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/3/2022, 7/28/2021, and 12/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/20/2021 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7:
This claim recites the limitation "the feed zone" (line 3 of the claim).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Rivas et al. (US 2015/0145925 A1).
Regarding claim 1:
	Rivas et al. disclose a die for a printhead, the die comprising:
	a plurality of fluid feed holes (openings 114) disposed in a line parallel to a longitudinal axis of the die (Fig. 1A, 3), wherein the fluid feed holes are formed through a substrate (101/201) of the die (Figs. 1A, 2);

	circuitry (at least circuitry 105) to operate the plurality of fluidic actuators (paragraph 47), wherein traces (traces 108) are provided in layers between adjacent fluid feed holes of the plurality of fluid feed holes (paragraph 20), connecting circuitry on each side of the plurality of fluid feed holes (paragraph 19 & Fig. 1A).
Regarding claim 2:
	Rivas et al. disclose all the limitations of claim 1, and also that the traces comprise enabling circuitry (i.e. traces for “control signals”) to activate power circuitry for a fluidic actuator (paragraphs 26, 28).
	Please note that the “power circuitry” is not specifically included as a component of the claimed die, but is only recited as an intended use for the claimed enabling circuitry.
Regarding claim 3:
	Rivas et al. disclose all the limitations of claim 1, and also that the plurality of fluidic actuators is parallel to the plurality of fluid feed holes (Fig. 1A), and defines a swath length (Fig. 3).
Regarding claim 4:
	Rivas et al. disclose all the limitations of claim 1, and also that the traces comprise power circuitry to power fluidic actuators (e.g. “common ground,” “to conduct electricity”: paragraphs 26, 28).
Regarding claim 7 (as best understood):
	Rivas et al. disclose all the limitations of claim 1, and also that the die comprises a first fluidic actuator zone (heaters 110 to the left of slot 102), comprising a portion of the plurality of actuators, and disposed along one side of a feed zone (the area of slot 102: Fig. 1A); and

Regarding claim 9:
	Rivas et al. disclose all the limitations of claim 1, and also that the die has a thickness of less than about 400 microns (paragraph 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas et al. (US 2015/0145925 A1) in view of Sakurai et al. (US 2013/0120502 A1).
Regarding claim 5:
	Rivas et al. disclose all the limitations of claim 1, and also that the die at least comprises a shared common ground (paragraph 26).
	Rivas et al. do not expressly disclose that the die also comprises a shared supply bus.
However, Sakurai et al. disclose a die comprising a shared common ground () and a shared supply bus (common wiring 31) to provide power to power circuitry (driving transistors 42: paragraph 38 & Fig. 6).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include both shared ground and supply into Rivas et al.’s die, so as to provide power to driving transistors, as taught by Sakurai et al.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas et al. (US 2015/0145925 A1) in view of Hayasaki (US 2001/0045967 A1).
Regarding claim 6:
	Rivas et al. disclose all the limitations of claim 1, and also disclose a feed zone comprising the plurality of fluid feed holes (Fig. 1A).
Rivas et al. do not expressly disclose particular die zones for the circuitry.
	However, Hayasaki discloses a die that enables increased image data transfer speed without increasing the number of signal lines (paragraph 26) by utilizing a circuit arrangement having a plurality of die zones including:
	a logic power zone (Fig. 3) along one edge of the die (paragraph 84 & Fig. 3), comprising a common logic power line (VDD) and a common logic ground line (GNDL);
	an address line zone ();
	an address logic zone (Fig. 3), comprising address logic (decoders 5) for selecting a fluidic actuator from a group of fluidic actuators in the plurality of fluidic actuators (paragraph 83 & Fig. 3);
	a memory zone (Fig. 3), comprising a memory element (4) for each group of fluidic actuators in the plurality of fluidic actuators (paragraph 87 & Fig. 3);
	a power circuitry zone (Fig. 3), comprising power circuitry (drivers 2) to power thermal resistors (1) for each of the plurality of fluidic actuators (Fig. 3); and

	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Rivas et al.’s die to include the circuit arrangement taught by Hayasaki, so as to enable increased image data transfer speeds.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas et al. (US 2015/0145925 A1) in view of White et al. (US 2017/0313066 A1).
Regarding claim 8:
	Rivas et al. disclose all the limitations of claim 1, and also comprising a fluidic actuator zone comprising the plurality of fluidic actuators (Fig. 1A), wherein the plurality of fluidic actuators is disposed in a line parallel to the longitudinal axis (Fig. 1A) and on one side of the plurality of fluid feed holes (Fig. 1A).
	Rivas et al. do not expressly disclose that larger fluidic actuators alternate with smaller fluidic actuators.
	However, White et al. disclose a die comprising a fluidic actuator zone in which larger fluidic actuators (wider resistors 408) alternate with smaller fluidic actuators (narrower resistors 406: Fig. 4), so as to enable different drop weights (paragraph 35).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Rivas et al.’s fluidic actuator zone to include larger fluidic actuators alternating with smaller fluidic actuators, such as taught by White et al.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas et al. (US 2015/0145925 A1).
Regarding claims 10-11:
	Rivas et al. disclose all the limitations of claim 1, but do not expressly disclose the length or width of the die.
	However, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v TEC Syst., Inc., 725 f.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
	Because a mere change in length/width of Rivas et al.’s die would not change the performance of the die, it would have been obvious to a person of ordinary skill in the art to change the dimensions for the purpose of e.g. fitting a desired number of fluidic actuators thereon.

Claims 12-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas et al. (US 2015/0145925 A1) in view of Chen et al. (US 2016/0001552 A1).
Regarding claim 12:
	Rivas et al. disclose a printhead comprising:
	a die comprising:
		a plurality of fluid feed holes (openings 114) disposed in a line (Fig. 1A), wherein the fluid feed holes are formed through a substrate (101/201) of the die (Figs. 1A, 2);
		a plurality of fluidic actuators (fluid ejection elements 110), proximate to the plurality of fluid feed holes (Figs. 1A, 2), to eject fluid received from the plurality of fluid feed holes (paragraphs 15, 18); and
		circuitry (at least circuitry 105) to operate the plurality of fluidic actuators (paragraph 47), wherein traces (traces 108) are provided in layers between adjacent fluid feed holes of the plurality of fluid feed holes (paragraph 20).
	Rivas et al. do not expressly disclose the use of a polymeric mount.
However, Chen discloses a printhead that allows easier and cheaper formation of feed channels by utilizing:
	a die (micro device 12); and
	a polymeric mount (plastic body 14: paragraph 17), formed to hold the die along edges (Fig. 13), comprising a slot (fluid flow path 16) along a back of the polymeric mount to feed fluid (56) in the die (Fig. 13).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Rivas et al.’s printhead to hold the die with a polymeric mount, such as taught by Chen, so as to form feed channels easier and cheaper.
Regarding claim 13:
	Rivas et al.’s modified printhead comprises all the limitations of claim 12, and Rivas et al. also disclose that the plurality of fluidic actuators is disposed on each side of the plurality of fluid feed holes (Fig. 1A), and wherein the plurality of fluidic actuators on one side of the plurality of fluid feed holes is offset from the plurality of fluidic actuators on the opposite side of the plurality of fluid feed holes (Fig. 1A).
Regarding claim 19:
	Rivas et al.’s modified printhead comprises all the limitations of claim 12, and Rivas et al. also disclose that the traces connect circuitry on each side of the plurality of fluid feed holes (paragraph 19 & Fig. 1A).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas et al. as modified by Chen et al., as applied to claim 12 above, and further in view of White et al. (US 2017/0313066 A1).
Regarding claim 14:
	Rivas et al.’s modified printhead comprises all the limitations of claim 12, and Rivas et al. also disclose that the plurality of fluidic actuators (in this case, the plurality may be 
	Rivas et al. do not expressly disclose that larger fluidic actuators alternate with smaller fluidic actuators.
	However, White et al. disclose a die comprising a fluidic actuator zone in which larger fluidic actuators (wider resistors 408) alternate with smaller fluidic actuators (narrower resistors 406: Fig. 4), so as to enable different drop weights (paragraph 35).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Rivas et al.’s fluidic actuator zone to include larger fluidic actuators alternating with smaller fluidic actuators, such as taught by White et al.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas et al. as modified by Chen et al., as applied to claim 12 above, and further in view of Hayasaki (US 2001/0045967 A1).
Regarding claim 20:
	Rivas et al.’s modified printhead comprises all the limitations of claim 12, and Rivas et al. also disclose that the die comprises a feed zone comprising the plurality of fluid feed holes (Fig. 1A).
Rivas et al. do not expressly disclose particular die zones for the circuitry.
	However, Hayasaki discloses a die that enables increased image data transfer speed without increasing the number of signal lines (paragraph 26) by utilizing a circuit arrangement having a plurality of die zones including:
	a logic power zone (Fig. 3) along one edge of the die (paragraph 84 & Fig. 3), comprising a common logic power line (VDD) and a common logic ground line (GNDL);
	an address line zone (Fig. 3);

	a memory zone (Fig. 3), comprising a memory element (4) for each group of fluidic actuators in the plurality of fluidic actuators (paragraph 87 & Fig. 3);
	a power circuitry zone (Fig. 3), comprising power circuitry (drivers 2) to power thermal resistors (1) for each of the plurality of fluidic actuators (Fig. 3); and
	a power zone (Fig. 3), comprising a shared power bus (VH) and a shared common ground (GNDH) for the power circuitry (Fig. 3).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize the circuit arrangement taught by Hayasaki into Rivas et al.’s modified printhead die, so as to enable increased image data transfer speeds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Each of Tsuchii et al. (US 8757771 B2), Sakurai et al. (US 2012/0056940 A1), Sakurai et al. (US 2017/0341377 A1), Kishikawa et al. (US 2010/0201748 A1), Kasai et al. (US 2018/0326725 A1), Hirayama et al. (US 2011/0102512 A1) disclose a printhead die that utilizes traces between fluid feed holes.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853